Denied November 24, 1914.
On Petition for Rehearing.
(143 Pac. 1100.)
Opinion by
Mr. Chief Justice McBride.
In the petition for rehearing counsel for respondent questions the soundness of the opinions in Dick v. Kendall, 6 Or. 166, and in McBride v. Northern Pacific R. Co., 19 Or. 65 (28 Pac. 814), which hold in effect that the limitation of the time for taking an appeal is suspended during the time intervening between the death of a party and the substitution of his administrator. In the latter case the writer of this opinion was the respondent, and strove strenuously, but without avail, to convince the Supreme Court that the view now advanced by respondent was the correct one, but was overruled. “Were the question res integra, the view taken by counsel might be adopted, but these decisions, having been made one over 38 years and the other 24 years ago, must be deemed to have settled the practice in this state.
Reference is made to the former opinion of this court on the motion (143 Pac. 917), wherein this statement occurs:
*178“Upon the argument and in the briefs frequent reference was made to the testimony in the case, and the transcript of the record here contains an order of the court certifying such transcript of testimony as a bill of exceptions; but the testimony is not attached to the order, nor is it on the files of the court, and there is no record of its having been filed.”
Further investigation showed this statement to have been a mistake. The first appeal was taken, and the bill of exceptions prepared, while the plaintiff was still living, and the transcript of testimony and bill of exceptions were entitled Burns v. Burns. Subsequently Mrs. Burns died, and a new appeal was taken. Application was made to the court to withdraw the transcript of testimony, which was granted, and the bill was then made a part of the second transcript. Later it was again taken from the files for the purpose of use in preparing the amended bill of exceptions, and when it was returned the clerk, probably misled by the title, placed it with the papers in Burns v. Burns, and as a result it was overlooked when the motion to strike out the amended bill of exceptions was considered.
Upon the merits, the court is still of opinion that there is no testimony tending to show that any act or word of defendants alienated the affections of their son from his wife. Reversed. Rehearing Denied.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Ramsey concur.